Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim status
Claims 38-87 are pending
Claims 59, and 61-87 are withdrawn
Claims 38-58, 60-61 are under examination

Election/Restrictions
Applicant’s election of the following invention in the reply filed on 12/07/2021 is acknowledged.  
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.
Group I, claims 38-61, drawn to a method of treating a patient comprising administering a human cell expressing a first and second isoform of a surface protein.
Claims 62-87 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable linking claim. 

Applicant elects malignant hematopoietic disease as the medical condition.
Claims 59 and 61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic claim. 

Priority
	The instant application was filed 4/30/2019 and is a national stage entry of PCT/EP2017/077826, filed 10/30/2017 and claims foreign priority to provisional applications EP17197820.8 filed 10/23/2017, EP2017/059799 filed 4/25/2017, EP16196858 filed 11/02/2016 and EP16196860 filed 11/02/2016.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application Nos. EP2017/059799 filed 4/25/2017, EP16196858 filed 11/02/2016 and EP16196860 filed 11/02/2016, fail to provide adequate support or enablement in the manner provided by the first paragraph claim 60 is being given the filing date of 10/23/2017.  


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/09/2020, 9/09/2021, and 1/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
However, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlinks and/or other form of browser-executable code (p. 10, line 18, p. 26, line 25, p. 31, line 15). Applicant is required to amend or delete the embedded hyperlink and/or other form of browser-executable code. For example, “www” can be replaced with “world wide web” as the URL code. See MPEP §  608.01.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 47-51 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

Regarding claims 47 and 51, the term “particularly" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 48-51, the limitation "said cell" in regard to Claim 38, there is insufficient antecedent basis for this limitation in the claim because Claim 38 is directed to a “human cell”. Furthermore, in regard to claim 48, and its dependents, is recommended that said human cell is further defined as the cells that expressing said first isoform so as to clearly distinguish it from dependent claims directed to the human cells expressing said second isoform. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 38-58, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Lutteropp et al., (US2016/0144026, filed 11/25/2015)

claim 38, Lutteropp teaches that the isoform of the surface antigen on the genetically modified hematopoietic cells is resistant to recognition by the antigen binding domain of a CAR used for immunotherapy, and specifically teaches this resistance is due to an altered epitope of the surface antigen [0014, 0024, 0028, 0040-0041, 0049, 0053]. Importantly in regard to the first isoform of the surface antigen, Lutteropp teaches that although this isoform is immunologically distinguishable from the native isoform, the modified form does not alter or affect the natural function of the isoform or cells that express it [0059, 0077, 0081].
In regard to claims 39, 46 and 47, Lutteropp teaches the resistant isoform of the surface antigen is obtained by variation in the extracellular domain of antigen comprising between 1 to 5 or more amino acid changes [0059, 0077, 0081]. Specifically, Lutteropp provides specific examples of just two amino acid substitutions in the extracellular loop of CD20 that make the isoform resistant to recognition by a CD20 antigen binding domain ([0017-0019, 0046], see Example 1), as well as a single amino acid substitution in the extracellular loop of CD45 that make the isoform resistant to recognition by a CD45 antigen binding domain ([0122], Example 2, see Figs. 5 & 8).
claims 40 and 41, as stated supra, Lutteropp teaches the modified isoform is resistant to immune recognition by the antigen binding domain of a CAR expressed in a T cell [0038, 0046-0049].
In regard to claims 42, 43, 52, and 53, as stated supra, Lutteropp teaches the surface antigen is CD20 or CD45 ([0025], Figs 4, 5 & 8, see Examples 1 & 2).
In regard to claims 44 and 45, as stated supra, Lutteropp teaches the cells with resistant isoform are obtain by changing a sequence coding the surface antigen in the patient native genomic DNA [0019, 0054, 0081].
In regard to claim 48, Lutteropp teaches the hematopoietic cells with the resistant isoform are preferably administered prior to administration of CART cells thereby allowing reconstitution of the patient’s blood system with resistant cells [0064].
In regard to claims 49 and 50, as stated to supra, Lutteropp teaches that ablation of cells expressing the native isoform (i.e., non-resistant cells) is performed by administering to the patient a CAR T cell, thereby allowing reconstitution of the patient’s blood system with resistant cells [0024, 0064, 0121].
In regard to claims 51, 56 and 57, Lutteropp suggests that the cell to be modified is a T cell, and that in doing so would avoid fratricide when the T cell expressing the CAR also expresses the second (i.e., native) isoform to be targeted ([0007, 0011, 0057, 0075, 0121], see claim 16 of Lutteropp).
In regard to claims 54 and 55, as stated supra, Lutteropp teaches the cell to be modified is a hematopoietic cell, and specifically teaches hematopoietic stem cells (HSCs) [0011, 0039, 0053-0054, 0121, 0126].
claim 58, Lutteropp teaches the patient is suffering from a malignant hematopoietic disease [0005-0006, 0052, 0055].
However, Lutteropp is silent to a preferred embodiment of a method for treating human patients comprising administering genetically modified human cells comprising an isoform of a surface antigen that is immunologically distinct from the native antigen
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to practice said method in a human with human cells because each of the individual elements of the instant claims are independently presented by Lutteropp as embodiments and are taught that they can be combined in various embodiments; therefore a combination of all the elements into a single embodiment would be apparent to an artisan skilled in cell therapy in light of the Supreme Court’s KSR decision (see MPEP 2143 Exemplary Rationale (A)). Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of filing of the invention.  Each of the elements (human hematopoietic cells, human immune effector cells, human surface proteins to be modified, methods of modifying human cells, delivery methods and formulations) are taught by Lutteropp and further they are taught in various combinations and are shown to be used in a method for treating human patients with genetically modified human cells comprising an isoform of a surface 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Lutteropp et al., (US2016/0144026, filed 11/25/2015), in view of Lee et al., (Blood, 2016, 128:218).

As stated supra, Lutteropp teaches methods for treating patients with malignant hematopoietic diseases comprising administering genetically modified hematopoietic cells comprising an isoform of a surface antigen that is immunologically distinct from the native antigen.
However, as stated supra although Lutteropp teaches depletion of endogenous cells improves subsequent repopulation of modified cells [0121], they are silent with respect to the malignant hematopoietic diseases being refractory to treatment with anti-CD19 CAR T cells.
	With respect to claim 60, Lee reviews methods of treating malignant hematopoietic diseases with anti-CD19 CAR T cells. Specifically, Lee teaches that nearly half of all patients relapse from anti-CD19 CART therapy in the first year (p. 2, 1st para.). Moreover, Lee teaches that those patients who received lympho depletion treatment as well as a HSC transfer improved outcome in these patients (p. 2-3).  
prima facie obvious to one of ordinary skill in the art at the time of filing to practice methods for treating patients with malignant hematopoietic diseases comprising administering genetically modified hematopoietic cells so as to allow lympho depletion in the patient as taught by Lutteropp and to do so in a patient with the malignant hematopoietic diseases being refractory to treatment with anti-CD19 CAR T cells as taught by Lee with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Lee suggest that the lympho depletion followed by HSC transfer as taught by Lutteropp would improve outcome in CD19 CAR refractory patients. Furthermore, one would be motivated to do so as taught by Lutteropp because the lympho depletion would remove hematopoietic cancer stem cells that contribute to relapse [0004]. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633